Opinion by
Judge Cofer :
There is no brief for the appellant on file, and although the case was orally argued by his counsel it has been nearly two years since that argument was made, and it has passed out of the minds of the members of the court.
That the appellant was surety for his brother, and as such bound for the rent, is not only apparent on the face of the writing, but is shown by both the pleadings and the evidence. The agreement by *868which the lease was cancelled did not release the appellant from liability for rent already accrued. How such an agreement could prejudice him is not made apparent by anything in the record.
Lane & Harrison, for appellant.
Clemmons & Willis, for appellee.
The principal enjoyed the use of the leased premises for the period for which rent is sued for; as to that the consideration for appellants' undertaking has been received, and no reason is perceived for releasing him from that part of his undertaking. The judgment as copied into the transcript is for $181. This is certainly not more than the appellee was entitled, to, and the judgment is affirmed.